                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HARRISON DIVISION

CHERIESE KIDDIE                                                                           PLAINTIFF

v.                                      No. 3:13-CV-03030

JOHNNIE COPELAND et al.                                                               DEFENDANTS

                                      OPINION AND ORDER

        Through counsel, Defendant Johnnie Copeland filed a motion (Doc. 220) to reconsider the

denial of her previous motion to alter or amend the judgment. The Court construes this as a motion

seeking relief from a prior order pursuant to Federal Rule of Civil Procedure 60(b). See Peterson

v. The Travelers Indem. Co., 867 F.3d 992, 997 (8th Cir. 2017). The precedent cited in support of

the pending motion (which unfortunately was not provided to the Court in the initial Rule 59 and

60 motion, the denial of which is the subject of the instant motion) clearly supports Defendant’s

position on the controlling legal issue remaining on the case as remanded to this Court. Arkansas

title to vehicles, tractors, and trailers can be held by owners in the alternative, such that transfer by

one can unilaterally divest another of ownership rights to that personalty. See, e.g., Warren v.

Warren, 623 S.W.2d 813 (Ark. 1981) (recognizing that title to motor vehicles may be held in the

alternative); Criner v. Reddell, 2011 Ark. App. 661 (Ark. Ct. App. 2011) (recognizing that title to

trailers may be held in the alternative). This precedent was absent from Defendant’s first motion,

and instead her counsel cited cases regarding negotiable instruments. Had defense counsel

provided this essential legal authority earlier, the Court’s own unsuccessful search for these on-

point cases, and what appears to have been its subsequent legal error, would have been avoided.

        With respect to the instant motion, it is not an abuse of discretion for a court to deny a Rule

60(b) motion that is essentially a reargument on the merits of an earlier motion. Arnold v. Wood,



                                                   1
238 F.3d 992, 998 (8th Cir. 2001). Nor is “an attorney’s ignorance or carelessness . . . cognizable

under Rule 60(b).” Jones v. United States, 255 F.3d 507, 511 (8th Cir. 2001). The Court has broad

discretion in ruling on Rule 60(b) motions and will only be reversed on a showing of clear abuse

of that discretion—such as when the Court makes an error of law, which is necessarily an abuse

of discretion. Williams v. York, 891 F.3d 701, 706 (8th Cir. 2018). That is, while it would have

been well within the Court’s discretion to deny the instant motion as reargument on the merits of

the previous motion necessitated in part by the carelessness of Defendant Copeland’s attorneys, it

appeared to be an abuse of the Court’s discretion and reversible error to deny Defendant

Copeland’s previous motion. If nothing else, the Federal Rules of Civil Procedure “should be

construed, administered, and employed by the court . . . to secure the just, speedy, and inexpensive

determination of every action and proceeding.” Fed. R. Civ. P. 1. Accordingly, unless Plaintiff

Cheriese Kiddie were to have filed a response showing that Arkansas has abandoned the law cited

by Defendant, the Court had intended to grant the relief Defendant Copeland sought on the instant

motion and to enter judgment in her favor.

       Defendant’s impatience has made that approach impossible. While the Court was waiting

for the instant motion to become ripe, either when Plaintiff Cheriese Kiddie filed a response or

when she missed her deadline to do so, Defendant Johnnie Copeland entered an appearance to

represent herself and filed a notice of appeal 1 of the Court’s prior order—the order the instant

motion asked the Court to reconsider. A notice of appeal “confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the case involved in the



       1
         Defendant Copeland’s first notice of appeal indicated that she was appealing to the
Arkansas Court of Appeals, and it was this Court’s intent to disregard that filing. The Arkansas
Court of Appeals has no jurisdiction to take appeals from this Court’s decisions, and that notice of
appeal did not meet the requirements of Federal Rule of Appellate Procedure 3. Defendant
Copeland’s amended notice appears to have cured this deficiency.
                                                 2
appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982).

       Because Defendant Copeland has filed a notice of appeal depriving the Court of the

jurisdiction necessary to give her the relief she sought on the instant motion, the motion (Doc. 220)

must be DENIED.

       IT IS SO ORDERED this 19th day of March, 2020.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                 3
